Order unanimously reversed, without costs, and motion denied. Memorandum: Special Term erred in granting the motion made by defendant against the complaint pursuant to CPLR 3211 (subd [a], par 7). It is well settled that a complaint should not be dismissed on a pleading motion so long as, when the complaint is given the benefit of every possible favorable inference, a cause of action is stated (see Rovello v Orofino Realty Co., 40 NY2d 633, 634; Guggenheimer v Ginzburg, 43 NY2d 268, 275). (Appeal from order of Supreme Court, Erie County, Ostrowski, J. — dismiss complaint.) Present — Dillon, P. J., Hancock, Jr., Green, Moule and Schnepp, JJ.